Citation Nr: 0604216	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 26, 1952, to November 21, 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on August 2, 2005, which vacated a 
July 2004 Board decision and remanded the case for additional 
development.  The issue initially arose from an October 2002 
rating decision by the White River Junction, Vermont, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim to reopen and of which parties were 
expected to provide such evidence including by correspondence 
dated in June and July 2002.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2005).  

In this case, the Court's August 2005 remand order included 
instructions, in essence, requesting clarification as to why 
diagnoses of anxiety and depression were not considered 
either a new claim for service connection or material 
evidence to reopen a previously denied claim for entitlement 
to service connection for emotional instability or a nervous 
condition.  The Board notes the Court has previously held 
that "a claim based on the diagnosis of a new mental 
disorder . . . states a new claim, for the purpose of the 
jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement."  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996).  The record shows the veteran originally 
submitted an application in January 1953 requesting 
compensation for a nervous condition.  In April 1953, the RO 
denied entitlement to service connection and listed the 
disorder as emotional instability.  The veteran was notified, 
but did not appeal the decision and it became final.  At the 
time of the April 1953 denial, the claims file included 
service medical records providing diagnoses of emotional 
instability reaction.  

The evidence submitted in support of the present claim 
includes post-service VA and private treatment records 
indicating treatment for anxiety and depression.  No opinions 
as to etiology were provided.  There is also no indication 
that these diagnoses were provided with consideration of the 
available records demonstrating treatment during active 
service.  Private treatment records from Central Vermont 
Hospital show that the veteran was treated for anxiety in 
1998 and reports from the Montpelier Health Center show he 
was seen for depression beginning in June 1998.  VA medical 
treatment reports show he was seen as a new patient in 
May 2003 with complaints of depression and anxiety.  A 
diagnosis of depression, not otherwise specified, was 
provided.  

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  

The veteran asserts, in essence, that the recent diagnoses of 
anxiety and depression are so substantially dissimilar to the 
previously considered disorders of a "nervous condition" 
and emotional instability reaction that either reopening or 
adjudication as a new claim is required.  It is significant 
to note that, generally, the Board's appellate jurisdiction 
is limited to issues properly on appeal from VA agency of 
original jurisdiction determinations.  See 38 C.F.R. § 20.101 
(2005).  As such, the Board may not in the first instance 
adjudicate the issues of entitlement to service connection 
for anxiety and depressions as new claims.  Thus, the only 
appellate issue before the Board is whether new and material 
evidence was received to reopen the previously denied claim 
for a "nervous condition" and, if so, whether service 
connection for that specific underlying claim may be granted.

The Board also notes that, while it is arguable whether or 
not the term "nervous condition" is sufficiently broad to 
include such diagnoses as anxiety and depression, the 
appropriate remedy in this case is a remand in order to 
obtain a medical opinion addressing any possible relationship 
between the recently provided diagnoses and the psychiatric 
treatment provided during active service.  Additionally, 
clarification should be obtained as to whether these are 
distinct psychiatric disorders warranting adjudication as a 
new claim.  Therefore, additional development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for any psychiatric disorder 
since service.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be scheduled for a 
VA psychiatric examination for opinions 
as to whether any present psychiatric 
disorder may be distinguishable from the 
diagnosis of emotional instability 
reaction he received during active 
service and, if so, whether there is at 
least a 50 percent probability or greater 
that any such disorder was either 
incurred in or aggravated by service.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist for review.  A notation 
to the effect that this record review 
took place should be included in the 
report.  The psychiatrist should 
reconcile any opinions given with the 
other evidence of record and provide a 
complete rationale.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  Any claims for a 
distinct, newly identified and diagnosed 
mental disorder must be separately 
adjudicated on a de novo basis and, if 
necessary, developed in accordance with 
the appropriate regulations for appellate 
review.  If any benefit sought remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

